427 F.2d 350
Bohun B. KINLOCH, Jr., Appellant,v.The NEWS AND OBSERVER PUBLISHING COMPANY, Appellee.
No. 13804.
United States Court of Appeals, Fourth Circuit.
Argued April 9, 1970.Decided June 8, 1970.

John V. Hunter, III, Raleigh, N.C., for appellant.
William C. Lassiter, Raleigh, N.C., for appellee; James H. Walker, Raleigh, N.C., on the brief.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM.


1
Bohun B. Kinloch, Jr., instituted this diversity action for defamation in which he sought to recover damages claimed to have resulted from an allegedly libelous and defamatory newspaper article published in defendant's newspaper.  The article pertained to charges brought by the North Carolina State Board of Alcoholic Control against 'The Scene, Ltd.,' a discotheque-type nightclub owned and operated by Kinloch.


2
Upon reports of alleged violations of pertinent laws and regulations and upon complaints from persons living near the club, a citation was issued by the Board and on May 30, 1967, a hearing of the charges was conducted before the Board's hearing examiner.


3
The hearing examiner filed his report in due course but it appears that no newspaper reporter was present at the May 30 hearing.  Subsequently, on August 14, 1967, a review of the hearing examiner's report was fully argued by Kinloch and his attorney before the full ABC Board.  The allegedly libelous newspaper article, which the parties agree was based upon the reporter's reading of the hearing examiner's report of the May 30 hearing and the reporter's observations at the August 14 hearing, appeared in the defendant's newspaper the following day.


4
The district court granted the defendant's motion for summary judgment holding that there was 'no material dispute on any genuine issues of fact.'  The court found that the newspaper reporter was justified, under the doctrine of conditional or qualified privilege, in relying upon the hearing examiner's report as being substantially accurate, that said report was substantially accurate, and that the published newspaper article was substantially accurate, fair and complete.


5
Upon consideration of the record, briefs and oral argument we find no reversible error.


6
Affirmed.